          Case 1:00-cr-00314-AKH Document 109 Filed 01/21/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                       :
                                                                 :
                                                                 :   ORDER
                     -against-                                   :
                                                                 :   00 Cr 314 (AKH)
 ALEXANDER NOSOV, et al.                                         :
                                                                 :
                                                   Defendant. :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:
        Before me is Defendant Alexander Nosov’s Motion for a Reduction in Sentence pursuant

to 18 U.S.C. § 3582(c)(1)(A). ECF Nos. 96, 104. Nosov was convicted after a jury trial of (1)

kidnapping Sergei Kobozev in aid of racketeering; (2) murdering Sergei Kobozev in aid of

racketeering; and (3) conspiracy to kidnap Sergei Kobozev. ECF No. 30. Following the guilty

verdict, the defendant made two Rule 33 motions, which were denied by the District Court.

Presentence Investigative Report at 2. Nosov was sentenced to concurrent sentences of life

imprisonment on June 13, 2002. Id. Nosov argues that his sentence should be reduced to a

sentence comparable to second degree murder because he lacked the intent to commit the

specific crimes, his age at the time of the offense, his rehabilitation since entering prison, the

COVID-19 pandemic, and the fact that his sentence was longer than the sentences of cooperating

witnesses. See ECF No. 104.


        “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment

once it has been imposed,’ 18 U.S.C. § 3582(c); however, a court may “reduce the term of

imprisonment. . . after considering the factors set forth in section 3553(a) to the extent that they

are applicable, if it finds that . . . extraordinary and compelling reasons warrant such a reduction .

. . and that such a reduction is consistent with applicable policy statements issued by the
          Case 1:00-cr-00314-AKH Document 109 Filed 01/21/21 Page 2 of 2




Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).


         Having reviewed the submissions from the Defendant and the Government, and

considering the factors set forth in Section 3553(a), I find that Defendant has not shown

extenuating and compelling reasons warranting a reduction in sentence. Defendant’s motion for

compassionate release is hereby denied. The Clerk is instructed to terminate the open motions,

ECF No. 96, 104.


               SO ORDERED.

Dated:         January 21, 2021
               New York, New York
                                                     _____        /s/                   ______
                                                      ALVIN K. HELLERSTEIN, U.S.D.J.
